The plaintiff in error was convicted of assault with intent to kill, and was sentenced to serve a term of one year in the state penitentiary. The record discloses that at the time charged defendant made an assault upon Jack Lease with a knife, and cut and severely injured the said Lease.
Under the evidence, the defendant received less punishment than he deserved. No briefs have been filed by plaintiff in error. An examination of the record discloses no jurisdictional nor fundamental error.
The case is affirmed. *Page 358